Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments

2.	This office action is in response to the reply filed on 1/6/22.  Claims 11-23 were canceled; claims 24-30 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 24, 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crocker et al. (US 6,120,523) (“Crocker”) in view of Cioanta et al. (US 2002/0165521) (“Cioanta”).
Crocker discloses a method comprising: inserting a dilation catheter 10 (insertion into a body lumen C1L16-17), the dilation catheter including a shaft 10 (132, Fig. 15); and a balloon 130 at a distal end of the shaft, the balloon having a distal region 142, proximal region 140 and a cylindraceous intermediate region 144 longitudinally interposed between the distal and proximal regions, the distal region and proximal region each having an outer diameter that is larger than an outer diameter of the intermediate region (see Fig. 15); and inflating the balloon after inserting the dilation catheter for the inflated balloon to remodel an anatomical structure.
Crocker discloses the invention as substantially disclosed but does not directly disclose the “body lumen” being the throat of a patient to remodel an anatomical structure associated with the throat of the patient.  Cioanta, in the analogous art, teaches a similar dilation catheter (see e.g., Fig. 8A), the disclosure of Cioanta, while it also primarily discusses use in one area, the male urethra (as Crocker similarly discusses use in one area, the vascular system) teaches that the medical device may alternately be configured as appropriate for insertion and use in other natural lumens or body cavities such as but not limited to…the throat…  [0048].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have, as taught by Cioanta, used the device in another natural lumen such as the throat since any 
(claim 27) Crocker/Cioanta discloses the use of a guidewire C4L52-65
(claim 28) The shaft 12 of Crocker/Cioanta has sufficient stiffness to allow the shaft to be pushed along an anatomical passageway C4L34-37 (without a guide)
(claim 29) The distal region forming a first lobe and the proximal region forming a second lobe, C23L65-67 (Crocker)
(claim 30) Crocker further discloses a position sensor (radio opaque markers C19L33-36) to enable tracking of a position of the balloon within the patient (C19L42-43)

7.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crocker in view of Cioanta further in view of Strohm et al., Die Behandlung von Stenosen der oberen Luftwege mittels rontgenologisch gesteuerter, Ballondilation September 1999 (“Strohm”).
guide catheter 40.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Crocker/Cioanta with the guiding Seldinger technique as taught by Strohm through a guide catheter for another way to advance the dilation catheter and as taught by Crocker to add the focal balloon 130 to the system as taught by the Seldinger technique. (see also Crocker, C4L50-65)

8.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crocker in view of Cioanta in view of Strohm further in view of Skarda (US 2003/0009095).
Whereas Crocker/Cioanta/Strohm teaches a guide catheter to guide a balloon catheter in the throat, this combination does not directly disclose the guide catheter having a preformed bend.  Skarda, in the analogous art, teaches that it is common practice with guide catheters to provide preformed bends into alignment with an anatomical feature at the accessed site [0006].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Crocker/Cioanta/Strohm with a preformed bend in the guide catheter as taught by Skarda as this is a common practice with guide and diagnostic catheters (Skarda [0006]).  Cioanta also discloses the teaching of alternate configurations as appropriate for insertion and use in other natural lumens or body cavities as taught [0048].

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
	With regard to the method being performed in the throat of a patient see above and repeated here:
Crocker discloses the invention as substantially disclosed but does not directly disclose the “body lumen” being the throat of a patient to remodel an anatomical structure associated with the throat of the patient.  Cioanta, in the analogous art, teaches a similar dilation catheter (see e.g., Fig. 8A), the disclosure of Cioanta, while it also primarily discusses use in one area, the male urethra (as Crocker similarly discusses use in one area, the vascular system) teaches that the medical device may alternately be configured as appropriate for insertion and use in other natural lumens or body cavities such as but not limited to…the throat…  [0048].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have, as taught by Cioanta, used the device in another natural lumen such as the throat since any alternate configuration as appropriate for insertion and use in this area (throat) would be considered a mere design consideration covering the broad use of Crocker’s catheter in a “body lumen”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783